McMahan, J.
Appellee has filed a motion to dismiss this appeal. The judgment herein was rendered April 30, 1920, at which time appellant prayed an appeal, which was granted upon filing an appeal bond in the sum of $100 within ninety days. No surety was approved by the court during term. Within the ninety days granted appellant filed a bond, which was approved by the clerk. This bond was not sufficient. In order to perfect a term-time appeal, the bond must be approved by the court during the term at which the appeal is taken. §679 Burns 1914, §638 R. S. 1881; Plotnicki v. Nowicki (1920), 73 Ind. App. 383, 127 N. E. 564.
The record was filed with the clerk of this court in July, 1920, and no steps have been taken to perfect a vacation appeal.
Appeal dismissed.